Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel Yamron on 02/09/2021.
The application has been amended as follows: 

1.	(Canceled)

2.	(Currently Amended) A system for indicating to a user a mode transition of an eye tracking arrangement, wherein the eye tracking arrangement has detected at least a first viewing condition and a second viewing condition, the system comprising:
an eye tracking device using at least one corneal reflection of [[a]] at least one eye of [[a]] the user for determination of eye position, gaze point or gaze angle of the user;
one or more processors configured to: operate the eye tracking device in a first mode associated with [[a]] the first viewing condition of the user, the first viewing 
detect, with the eye tracking device, a change to [[a]] the second viewing condition of the user, the second viewing condition corresponding to the other of the presence or absence of the viewing aid or garment worn by the user;
compare the second viewing condition to a plurality of predefined mode profiles to identify a match to a predefined mode profile; 
determine a transition from the first mode to the predefined mode profile, wherein the transition is personalized to the user;
notify the user when the second viewing condition matches the predefined mode profile and operation of the eye tracking device transitions from the first mode to the predefined mode profile based on the transition.

3.	(Previously Presented) The system of claim 2, wherein the plurality of predefined mode profiles comprise: a plurality of modes for each known user of the eye tracking device.

4.	(Previously Presented) The system of claim 3, wherein the plurality of modes for each known user comprise: an active mode, a ready mode, and an idle mode.



6.	(Previously Presented) The system of claim 2, wherein notifying the user comprises: causing a visual notification to be presented on a display.

7.	(Previously Presented) The system of claim 2, wherein notifying the user comprises: causing a change in appearance of a digital element on a display.

8.	(Previously Presented) The system of claim 2, wherein notifying the user comprises: causing a tactile notification to be made to the user.

9.	(Currently Amended) A method for indicating to a user a mode transition of an eye tracking arrangement, wherein the eye tracking arrangement has detected at least a first viewing condition and a second viewing condition, the method comprising:
	operating an eye tracking device that uses at least one corneal reflection of at least one eye of [[a]] the user for determination of eye position, gaze position or gaze angle of the user, in a first mode associated with [[a]] the first viewing condition of the user, the first viewing condition corresponding to one of the presence or absence of a viewing aid or garment worn by the user;
the second viewing condition of the user, the second viewing condition corresponding to the other of the presence or absence of the viewing aid or garment worn by the user;
	comparing the second viewing condition to a plurality of predefined mode profiles to identify a match to a predefined mode profile;
	determine a transition from the first mode to the predefined mode profile, wherein the transition is personalized to the user;
	notifying the user when the second viewing condition matches the predefined mode profile and operation of the eye tracking device transitions from the first mode to the predefined mode profile based on the transition.

10.	(Previously Presented) The method of claim 9, wherein notifying the user comprises: causing a visual depiction to be presented on a display, wherein the visual depiction comprises an avatar representing the user transitioning from the first viewing state to the second viewing state.

11.	(Previously Presented) The method of claim 9, wherein notifying the user comprises: notifying the user prior to transitioning to the predefined mode profile associated with the second viewing state.

12.	(Previously Presented) The method of claim 9, wherein detecting the change to a second viewing state comprises: identifying a new user with facial recognition.

13.	(Previously Presented) The method of claim 9, wherein notifying the user comprises: producing a visual notification on a display.

14.	(Previously Presented) The method of claim 9, wherein the plurality of predefined mode profiles comprise: an active mode wherein the eye tracking device is fully operable; 
an idle mode wherein the eye tracking device is in a first power-saving mode; and
	a ready mode wherein the eye tracking device functions in a second power-saving mode and wherein a wake-up time to transition to the active mode is shorter than a wake-up time to transition from the idle mode to the active mode.

15.	(Previously Presented) The method of claim 9, wherein notifying the user comprises causing at least one of: a tactile notification; an audible notification; or a visual notification.

16.	(Currently Amended) A non-transitory computer readable medium having instructions stored thereon executable by a computing device for indicating to a user a mode transition of an eye tracking arrangement, wherein the eye tracking arrangement has detected at least a first viewing condition and a second viewing condition and, wherein the instructions cause the computing device to perform operations comprising:
the user for determination of eye position, gaze point or gaze angle of the user, in a first mode associated with [[a]] the first viewing condition of the user, the first viewing condition corresponding to one of the presence or absence of a viewing aid or garment worn by the user;
	detecting, with the eye tracking device, a change to [[a]] the second viewing condition, the second viewing condition corresponding to the other of the presence or absence of the viewing aid or garment worn by the user;
	comparing the second viewing condition to a plurality of predefined mode profiles to identify a match to a predefined mode profile;
	determine a transition from the first mode to the predefined mode profile, wherein the transition is personalized to the user;
	notifying the user when the second viewing condition matches the predefined mode profile and operation of the eye tracking device transitions from the first mode to the predefined mode profile based on the transition.

17.	(Previously Presented) The non-transitory computer readable medium of claim 16, wherein detecting the change to the second viewing condition comprises: identifying a new user.

18.	(Previously Presented) The non-transitory computer readable medium of claim 16, wherein notifying the user comprises: causing a tactile notification to be provided to the user.

19.	(Previously Presented) The non-transitory computer readable medium of claim 16, wherein notifying the user comprises: causing an audible notification to be provided to the user.

20.	(Currently Amended) The non-transitory computer readable medium of claim 16, wherein notifying the user comprises: causing [[an]] a visual notification to be presented on a graphical user interface.

21.	(Canceled).

22.	(Previously Presented) The system of claim 2, wherein the predefined mode profile comprises a plurality of sub-modes, and wherein the transition identifies one of the plurality of sub-modes based on a profile of the user.


Allowable Subject Matter
Claims 2-20 and 22 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Seki et al., JP-H09198508 discloses an eye state detector capable of precisely extracting retinal reflected images and correctly judging the opening/closing state of an eye both in the case of wearing spectacles and in the case of naked eye state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        2/10/2021